Exhibit 10.18

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (the “Amendment”) to the AMENDED AND RESTATED EXECUTIVE
EMPLOYMENT AGREEMENT dated as of May 24, 1999 (the “Employment Agreement”;
capitalized terms not otherwise defined in this Amendment shall have the
meanings ascribed to such terms in the Employment Agreement), between KENNETH J.
HUNNICUTT, an individual resident of the State of Georgia (“Executive”), and ABC
BANCORP, a Georgia corporation (“Employer”), is made as of the 31st day of
December, 2003 by and between Executive and Employer.

 

W I T N E S S E T H:

 

WHEREAS, Executive and Employer each desire to amend the Employment Agreement to
amend the Term and to provide for the execution and delivery on January 1, 2005
of an Executive Consulting Agreement between Executive and Employer in the form
attached hereto as Exhibit A and incorporated herein by this reference, all as
more particularly set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

SECTION 1. Amendment to Section 3 of the Employment Agreement. Section 3 of the
Employment Agreement is hereby amended by deleting Section 3 of the Employment
Agreement in its entirety and substituting the following in lieu thereof:

 

“3. Term. The term of this Agreement shall begin on the date hereof (the
“Effective Date”) and, unless otherwise earlier terminated pursuant to Section 7
hereof, shall end on January 1, 2005 (such term shall herein be referred to as
the “Term”), on which date Executive and Employer each agree to execute and
deliver the form of Executive Consulting Agreement attached hereto as Exhibit A
and incorporated herein by this reference; provided, however, that the term of
this Agreement shall not expire prior to the expiration of twenty-four (24)
months after the occurrence of a Change of Control (as hereinafter defined).”

 

SECTION 2. Representations, Warranties and Acknowledgements. Each party hereto
represents, warrants and acknowledges to the other party hereto that (a) no
interest in the Employment Agreement has been sold, hypothecated, assigned or
otherwise transferred by such party, and there are no defaults by such party
under the Employment Agreement as of the date hereof; and (b) except as
otherwise expressly set forth herein, such party did not rely and has not relied
upon any representation, warranty, acknowledgement or statement made by such
other party or by any of such other party’s agents, representatives or attorneys
with regard to the subject matter, basis or effect of this Amendment.



--------------------------------------------------------------------------------

SECTION 3. Voluntary Agreement. The parties to this Amendment agree that they
have thoroughly discussed all aspects of this Amendment with their own
attorneys, that they have read and fully understand all the provisions of this
Amendment, and that they are voluntarily entering into this Amendment.

 

SECTION 4. Further Assurances. Executive shall execute and deliver to Employer
such further documents and do such other acts and things as Employer may
reasonably require in order to carry out the purposes of this Amendment.

 

SECTION 5. Effect on Employment Agreement. Except as otherwise specifically
provided herein, the Employment Agreement shall not be amended and shall remain
in full force and effect.

 

SECTION 6. Binding Effect; Headings. The covenants contained herein shall bind,
and the benefits hereof shall inure to, the respective heirs, personal
representatives, successors and permitted assigns, as the case may be, of the
parties hereto. The Section headings contained in this Amendment are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Amendment.

 

SECTION 7. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Georgia, without regard to
the conflicts of laws principles thereof.

 

SECTION 8. Counterparts. This Amendment may be executed simultaneously in
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument. Executed counterparts may
be delivered via facsimile transmission.

 

IN WITNESS WHEREOF, Executive has executed and delivered this Amendment, and
Employer has caused this Amendment to be executed and delivered by its duly
authorized officer, all as of the day and year first above written.

 

/s/ Kenneth J. Hunnicutt

--------------------------------------------------------------------------------

KENNETH J. HUNNICUTT

ABC BANCORP

By:

 

/s/ Edwin W. Hortman, Jr.

--------------------------------------------------------------------------------

Its:

 

President

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

EXECUTIVE CONSULTING AGREEMENT

 

THIS EXECUTIVE CONSULTING AGREEMENT (the “Agreement”) is made and entered into
as of the 1st day of January, 2005 between KENNETH J. HUNNICUTT, an individual
resident of the State of Georgia (“Consultant”), and ABC BANCORP, a Georgia
corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, on December 31, 2003, the Company and Consultant amended that certain
Amended and Restated Executive Employment Agreement dated as of May 24, 1999
between the Company and Consultant (the “Employment Agreement”) pursuant to the
terms and conditions of Amendment No.1 thereto, to which this Agreement is
attached as Exhibit A;

 

WHEREAS, Consultant has heretofore served as the Company’s Chairman of the
Board, Chief Executive Officer and President, and Consultant desires to change
his role with the Company in order to make himself available to provide
consulting services to the Company and facilitate its retention of a new chief
executive officer;

 

WHEREAS, simultaneously herewith Consultant has voluntarily resigned as an
executive officer and employee of the Company; and

 

WHEREAS, the Company and Consultant each desire to enter into this Agreement to
set forth in writing the terms and conditions of Consultant’s relationship with
the Company from and after the date hereof;

 

NOW, THEREFORE, in consideration of the premises and of the promises and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, do hereby agree as follows:

 

SECTION 1. Term. The term of this Agreement shall begin on the date hereof (the
“Effective Date”) and, unless otherwise earlier terminated pursuant to Section 3
hereof, shall end on the date of the Company’s annual meeting of shareholders
held during calendar year 2007, but in no event later than May 31, 2007
(hereinafter referred to as the “Term”).

 

SECTION 2. Consulting Services. Consultant hereby agrees to provide such
consulting services to the Company during the Term with respect to such matters
pertaining to the Company’s business and affairs as may be requested of
Consultant from time to time by the Company’s Board of Directors (the “Board”)
or President, provided that Consultant shall not be obligated to consult on any
matter that would not be appropriate for an executive-level consultant or a
member of senior management. In this regard, Consultant shall be generally
available to provide consulting services to the Board during normal business
hours, upon reasonable notice, throughout the Term, it being the intent of the
parties that Consultant may provide such services

 

3



--------------------------------------------------------------------------------

on or off the Company’s premises, unless it shall be necessary for Consultant to
be on-site at a specific Company location in connection with a specific project
(e.g., such as attending management meetings); provided, however, that
Consultant may (a) serve as a director or officer of any charitable, religious,
civic, educational, or trade organization, and (b) provide consulting services
to any other person or entity that is not engaged in a Competing Business, in
each case to the extent that such activities, individually or in the aggregate,
do not interfere with the performance of Consultant’s duties and
responsibilities under this Agreement. In performing Consultant’s services
hereunder, Consultant shall be an independent contractor and shall not be, or be
deemed to be, an employee or agent of the Company. Except as may be specifically
authorized in a writing in advance by the President or the Board of Directors of
the Company, Consultant shall have no right or authority to act for or on behalf
of the Company or otherwise to enter into any agreements or make any commitments
with third parties binding upon the Company.

 

SECTION 3. Early Termination.

 

3.1 Right to Terminate. The Term may be terminated prior to its expiration upon
the occurrence of any of the following events:

 

(a) the mutual written agreement of the parties hereto to terminate the Term;

 

(b) the Company’s termination of the Term, upon written notice to Consultant,
for “good cause,” which shall exist (i) if Consultant is convicted of (from
which no appeal may be taken), or pleads guilty to, any act of fraud,
misappropriation or embezzlement, or any felony, (ii) if Consultant has engaged
in conduct or activity materially damaging to the business of the Company (it
being understood, however, that neither conduct nor activity pursuant to
Consultant’s exercise of his good faith business judgment nor unintentional
physical damage to any property of the Company by Consultant shall be a ground
for such a determination by the Company), or (iii) Consultant breaches the terms
of this Agreement and, within ten (10) days following written notice by the
Company to Consultant of such breach, the Consultant has failed to cure such
breach; or

 

(c) the Consultant’s termination of the Term, upon written notice to the
Company, if the Company breaches the terms of this Agreement and, within ten
(10) days following written notice by the Consultant to the Company of such
breach, the Company has failed to cure such breach.

 

3.2 Consequences of Good Cause Termination and Wrongful Termination. In the
event that the Company terminates the Term for “good cause” pursuant to Section
3.1(b) hereof, then, in addition to other remedies available to the Company at
law or in equity, the Company shall have no further obligation (a) to make any
payments to Consultant under Section 4.1 hereof or (b) to provide Consultant
with office space or secretarial assistance under Section 4.3 hereof, provided
that in such event the Company shall continue to offer COBRA continuation
coverage to Consultant, at Consultant’s expense, for the remainder of the
unexpired Term. In the event that the Company terminates Consultant hereunder
alleging “good cause” under Section 3.1(b) hereof and it is subsequently
determined pursuant to the arbitration

 

4



--------------------------------------------------------------------------------

procedure provided for in Section 10.9 hereof that the termination was not for
“good cause”, then the Company shall be obligated to promptly pay Consultant, as
liquidated damages and in lieu of all other amounts payable hereunder or damages
arising therefrom, (i) a lump-sum amount (retroactive to the date of
termination) equal to all remaining unpaid compensation pursuant to Section 4.1
hereof which would otherwise have been payable to Consultant during the Term had
the Agreement not been terminated; and (ii) all of Consultant’s reasonable
attorneys’ fees and costs incurred in connection therewith. In the event that
the Consultant terminates the Term in accordance with Section 3.1(c), then, in
addition to other remedies available to the Consultant at law or in equity, the
Consultant shall have no further obligation (a) to provide services to the
Company pursuant to Section 2 or 5 hereof or (b) to comply with the provisions
of Section 6.2 hereof.

 

3.3 Consequences of Mutual Early Termination. In the event that the Company and
Consultant mutually agree to terminate the Term pursuant to Section 3.1(a)
hereof, the parties’ respective rights and obligations under this Agreement
shall terminate unless and except to the extent that the parties expressly agree
otherwise at the time of such mutual termination.

 

SECTION 4. Compensation and Related Matters.

 

4.1 Compensation. During the Term, the Company hereby agrees to pay to
Consultant the sum of $13,333.00 per month, such payments to be made on or
before the 1st calendar day of each month commencing February 1, 2005. The
amounts payable under this Section 4.1 shall be paid without deduction for state
or federal withholding taxes, social security or other like sums, and, by virtue
of being an independent contractor hereunder, Consultant alone shall be
responsible for the payment of all such taxes and sums levied or assessed with
respect to the amounts paid to Consultant hereunder.

 

4.2 Out-of-Pocket Expenses. Consultant shall be entitled to receive
reimbursement for all reasonable expenses incurred during the Term in connection
with the fulfillment of Consultant’s duties hereunder upon presentation of
appropriate vouchers therefor, provided that Consultant has complied with all
reasonable policies and procedures relating to the reimbursement of such
expenses as shall, from time to time, be established by the Company for its
employees.

 

4.3 Office Space and Secretarial Assistance. During the Term, the Company shall
provide Consultant with reasonable office space and secretarial assistance.

 

4.4 Acknowledgement of Bylaw Indemnification. The Company and Consultant
acknowledge and agree that nothing herein is intended to modify, diminish or
affect Consultant’s right to indemnification in the manner contemplated by the
Company’s Bylaws in effect as of the Effective Date.

 

 

5



--------------------------------------------------------------------------------

SECTION 5. Board Position and Other Positions. During the Term, Consultant shall
continue to serve as Chairman of the Board (without any additional compensation
therefor except for customary directors’ fees). Simultaneously with the
execution of this Agreement, Consultant has resigned as an officer and employee
of the Company and as an officer, director, manager, trustee, agent and employee
of each of the Company’s subsidiaries and affiliates.

 

SECTION 6. Restrictive Covenants

 

6.1 Acknowledgments. Consultant acknowledges that the covenants herein are
essential to the negotiated consulting arrangements contemplated hereby, are
necessary to protect the goodwill and other value of the Company and are given
by Consultant in consideration of the compensation payable hereunder to
Consultant by the Company and that irreparable injury would befall the Company
should Consultant breach such covenants. Consultant further acknowledges that
(i) his prior services as an employee of the Company were, and his services
hereunder are, of a special, unique and extraordinary character and that his
positions with the Company have placed him in a position of confidence and trust
with the key relationships and employees of the Company and have allowed him
access to Confidential Information (as hereinafter defined), (ii) the type and
periods of restrictions imposed by the covenants in this Section 6 are fair and
reasonable and that such restrictions will not prevent Consultant from earning a
livelihood, (iii) Consultant is receiving payments hereunder during the
operative term of these covenants in consideration of these covenants, (iv) the
Company is engaged in the business of providing banking and bank-related
services; (v) the Company conducts its business activity in and throughout the
Area (as hereinafter defined); and (vi) Competing Businesses (as hereinafter
defined) are engaged in businesses like and similar to the business of the
Company.

 

6.2 Covenants. Having acknowledged the foregoing, Consultant covenants and
agrees with the Company that, during the Term and for a period of one (1) year
thereafter, he will not, directly or indirectly, (i) disclose or use for his own
benefit or the benefit of any other person, except as may be necessary in the
performance of his duties hereunder, any Confidential Information disclosed to
the Consultant or of which Consultant became aware by reason of his prior
employment with or service as a consultant to the Company; (ii) solicit or
divert or appropriate to any Competing Business, directly or indirectly, on his
own behalf or in the service of or on behalf of any Competing Business, or
attempt to solicit or divert or appropriate to any such Competing Business,
within the Area, any person or entity who was a customer of the Company at any
time during the preceding twelve (12) months of Consultant’s relationship with
the Company and with whom Consultant had contact during such period; (iii)
employ or attempt to employ or assist anyone else in employing in any Competing
Business in the Area any managerial or key employee of the Company (whether or
not such employment is full time or is pursuant to a written contract with the
Company); and (iv) engage in or render any services to or be employed by any
Competing Business in the Area in the capacity of officer, managerial or
executive employee, director, management consultant or shareholder (other than
as the owner of less than five (5%) percent of the shares of a publicly-owned
corporation.

 

6.3 Return of Information. Consultant agrees that, upon the termination of this
Agreement for any reason whatsoever, he will not take with him or retain without
written authorization from the Company’s Chairman of the Board or President, and
he will promptly

 

6



--------------------------------------------------------------------------------

deliver to the Company, originals and all copies of all papers, files or other
documents containing any Confidential Information and all other property
belonging to the Company and in his possession or under his control.
Notwithstanding the immediately preceding sentence, Consultant shall be
permitted to retain any personal memorabilia belonging to him, notes taken by
him as a member of the Board, or any committee thereof, and any other such
materials which Consultant deems to be of value to him in the event the same may
be needed by Consultant in connection with the defense of any lawsuit, action or
proceeding brought against him for any reason whatsoever.

 

6.4 Definitions and Construction. For purposes of this Agreement, (i) “Area”
means a fifty (50) mile radius of Moultrie, Georgia; (ii) “Competing Business”
means the business of providing banking or bank-related services; and (iii)
“Confidential Information” means any and all data and information relating to
the business of the Company (whether or not constituting a trade secret) that
is, has been or will be disclosed to the Consultant or of which Consultant
became or becomes aware as a consequence of or though his relationship as an
employee of or consultant to the Company and that has value to the Company and
is not generally known by its competitors. Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made without
authorization by the Company), that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means. Confidential Information includes, without limitation, information
relating to the Company’s financial affairs, processes, services, customers,
employees or employees’ compensation, research, development, purchasing,
accounting or marketing. The parties hereto agree that all references to the
Company in this Section 6 shall include, unless the context otherwise requires,
all subsidiaries and controlled affiliates of the Company.

 

6.5 Survival of Restrictive Covenants. The covenants and obligations of
Consultant under this Section 6 are independent of and separate from the other
provisions hereof and shall survive any earlier termination of the Term in
accordance with Section 3.1 hereof, unless the parties expressly agree in
writing to the contrary.

 

SECTION 7. Representations and Warranties of Consultant. The Consultant
represents and warrants that:

 

(a) this Agreement constitutes the legal, valid and binding obligation of the
Consultant, enforceable against him in accordance with its terms;

 

(b) Consultant has no claims or rights against, or interests in, the Company,
its subsidiaries or its controlled affiliates, other than (i) those cancelled,
exchanged, waived, superseded and replaced by this Agreement, and (ii)
Consultant’s rights as a holder of the Company’s common stock and of options to
acquire common stock pursuant to employee stock options granted to the
Consultant; and

 

(c) Consultant has no right, title, interest or claim in, to or under any
Confidential Information or trade secrets of the Company.

 

SECTION 8. Waivers. Neither party shall be deemed, as a consequence of any act,

 

7



--------------------------------------------------------------------------------

delay, failure, omission, forbearance or other indulgences granted from time to
time by such party, or for any other reason, (i) to have waived, or to be
estopped from exercising, any of such party’s rights or remedies under this
Agreement, or (ii) to have modified, changed, amended, terminated, rescinded, or
superseded any of the terms of this Agreement.

 

SECTION 9. Injunctive Relief. The Consultant acknowledges (i) that any violation
of this Agreement will result in irreparable injury to the Company, (ii) that
damages at law would not be reasonable or adequate compensation to the Company
for violation of this Agreement, and (iii) that the Company shall be entitled to
have the provisions of this Agreement specifically enforced by preliminary and
permanent injunctive relief without the necessity of proving actual damages and
without posting bond or other security, as well as to an equitable accounting of
all earnings, profits and other benefits arising out of any such violation.

 

SECTION 10. Miscellaneous.

 

10.1 Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon Consultant, Consultant’s executor, administrator, heirs, personal
representatives and assigns, and upon the Company and its successors and
assigns; provided, however, that the obligations and duties of Consultant may
not be assigned or delegated.

 

10.2 Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with,
the laws of the State of Georgia, without giving effect to any conflicts of laws
principles.

 

10.3 Invalid Provisions. The parties herein hereby agree that the agreements,
provisions and covenants contained in this Agreement are severable and
divisible, that none of such agreements, provisions or covenants depends upon
any other provision, agreement or covenant for its enforceability, and that each
such agreement, provision and covenant constitutes an enforceable obligation
between the Company and Consultant. Consequently, the parties hereto agree that
neither the invalidity nor the unenforceability of any agreement, provision or
covenant of this Agreement shall affect the other agreements, provisions or
covenants hereof, and this Agreement shall remain in full force and effect and
be construed in all respects as if such invalid or unenforceable agreement,
provision or covenant were omitted.

 

10.4 Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10.5 Notices. All notices and other communications under this Agreement shall be
in writing and may be given by any of the following methods: (i) personal
delivery; (ii) registered or certified mail, postage prepaid, return receipt
requested; or (iii) overnight delivery service requiring acknowledgment of
receipt. Any such notice or communication shall be sent to the appropriate party
at its address given below (or at such other address for such party as shall be
specified by notice given hereunder):

 

8



--------------------------------------------------------------------------------

If to Consultant, addressed to:

 

Mr. Kenneth J. Hunnicutt

766 Georgia Highway 111

Moultrie, Georgia 31768

 

If to the Company, addressed to:

 

ABC Bancorp

24 Second Ave., S.E.

Moultrie, Georgia 31768

Attention: Chief Executive Officer

 

All such notices and communications shall be deemed received (i) upon actual
receipt thereof by the addressee, or (ii) upon actual delivery thereof to the
appropriate address as evidenced by an acknowledged receipt.

 

10.6 Facsimile Signature; Counterparts. This Agreement may be executed by
facsimile signature and in one or more counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.

 

10.7 Waiver of Breach. The waiver by the Company of a breach of any provision,
agreement or covenant of this Agreement by Consultant shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision, agreement or covenant by Consultant.

 

10.8 Amendment. This Agreement may not be amended, modified or supplemented
except by written agreement of the parties hereto.

 

10.9 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in Moultrie,
Georgia in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect. The decision of the arbitrators shall be
final and binding as to any matter submitted to them under this Agreement, and
judgment on any award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

 

10.10 Entire Agreement; Termination of Employment Agreement. This Agreement
(together with any document or agreement referred to herein) constitutes the
full and entire understanding and agreement between the parties with regard to
the subject matter hereof and supersedes and replaces all prior agreements
(written or oral) by and between, and all contractual rights of, the Company and
Consultant.

 

10.11 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Consultant that: (i) this Agreement has been duly
authorized by the Board, executed and delivered by the Company, and constitutes
the valid and binding agreement of the Company, enforceable against it in
accordance with its terms; and (ii)

 

9



--------------------------------------------------------------------------------

the Company has the full power authority to execute, deliver and perform this
Agreement and has taken all necessary action to secure all approvals required in
connection herewith.

 

10.12 Attorneys’ Fees. If there is any legal action, arbitration or proceeding
between Consultant and the Company arising from or based on this Agreement or
the interpretation or enforcement of any provisions hereof, then the
unsuccessful party to such action, arbitration or proceeding shall pay to the
prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by such prevailing party in such action,
arbitration or proceeding, in any appeal in connection therewith and in any
action or proceeding taken to enforce any judgment or order so obtained by the
prevailing party. If such prevailing party recovers a judgment in any such
action, arbitration, proceeding or appeal, then such costs, expenses and
attorneys’ fees shall be included in and as a part of such judgment.

 

IN WITNESS WHEREOF, Consultant has executed and delivered this Agreement, and
the Company has caused this Agreement to be duly executed and delivered by its
officer thereunto duly authorized, all as of the day and year first written
above.

 

 

--------------------------------------------------------------------------------

KENNETH J. HUNNICUTT

ABC BANCORP

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Edwin W. Hortman, Jr.

Title:

 

President

 

10